DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to Correspondence
The notice of allowance is in response to amendment filed on 12/16/2021. 

Note
This application is in condition for allowance except for the following formal matters: 
The claim languages to be revised to address antecedent basis and inconsistency issues in claims in claims 1, 3, 6 and 10 (See suggested claim languages of claims 1, 3, 6 and 10 on pages 5-6 of the instant Office) to address antecedent basis and inconsistency issues in accordance to U.S practice.

Allowable Subject Matter
Claims 1-13 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “A method for generating power including: extracting at least a portion of a power cycle fluid from a turbine; circulating the extracted power cycle fluid to at least one heat transfer device; circulating an intermediate heat transfer fluid to at least two heat transfer devices; [[emphasis added]] exchanging heat between the extracted power cycle fluid and the intermediate heat transfer fluid to heat the intermediate heat transfer fluid; in combination with heating the high pressure cooled or condensed power cycle fluid by exchanging heat with an intermediate heat transfer fluid; heating the intermediate heat transfer fluid by exchanging heat with a primary heat transfer fluid; and circulating the power cycle fluid through a turbine to reduce the pressure of the power cycle fluid and generating power” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Statutory Period for Response
This application is in condition for allowance except for the following formal matters: 
The claims should be revised as suggested by the examiner above and on pages 5-6.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
July 21, 2022




Suggested claim languages:
1. (Original) A method for generating power, comprising:
extracting at least a portion of a power cycle fluid from a turbine;
circulating the extracted power cycle fluid to at least one heat transfer device;
circulating an intermediate heat transfer fluid to at least two heat transfer devices;
exchanging heat between the extracted power cycle fluid and the [[
circulating a power cycle fluid to a cooler or condenser to exit at about the lowest pressure and temperature of a power cycle;
increasing the pressure of the [[
circulating the [[
heating the [[the intermediate heat transfer fluid;
heating the [[
further heating the power cycle fluid by exchanging heat with the heated intermediate heat transfer fluid; and
circulating the power cycle fluid through a turbine to reduce the pressure of the power cycle fluid and generating power.

3. (Original) The method of Claim 2 further comprising:
heating the intermediate heat transfer fluid by exchanging heat with [[the primary heat transfer fluid;
heating the power cycle fluid by exchanging heat with the intermediate heat transfer fluid;
and circulating the power cycle fluid through a second, third or additional turbine to reduce the pressure of the power cycle fluid and generating power.

6. The method of Claim 5 further comprising pumping or compressing the liquid-phase or the dense-phase power cycle fluid with one or more pumps or compressors.

10. The method of Claim 9 wherein the flow rate of the intermediate heat transfer fluid is adjusted until the [[